PER CURIAM.
Plaintiff in error appeals from the same order of the State Board of Equalization that was appealed from in other cases, including Cause No. 39321. Okl., 363 P.2d 242. As to Wagoner County, here involved, the order required the same respective percentages of increase in valuations for rural and urban property that it required in the county involved in the cited case.
There is no material difference between the arguments advanced herein by plaintiff in error and those urged under three of the appellant’s propositions for reversal in Cause No. 39321. We, therefore, apply what was therein said concerning those arguments, to the arguments of plaintiff in error herein, and adopt, by reference, those pronouncements as our opinion in this case.
Affirmed, and, as in the cited case, the period for the filing of a petition for rehearing is hereby reduced to 10 days.
WILLIAMS, C. J., BLACKBIRD, V. C. J., and WELCH, DAVISON, HALLEY, JOHNSON and BERRY, JJ., concur.
IRWIN, J., concurs specially.
JACKSON, J., dissents.